***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. MIGUEL JUAREZ
                 (AC 38953)
               DiPentima, C. J., and Lavine and Sheldon, Js.

                                  Syllabus

Convicted of the crimes of conspiracy to commit murder and attempt to
    commit murder in connection with his alleged conduct in attempting
    to hire a hit man to kill his wife’s boyfriend, F, the defendant appealed
    to this court, claiming, inter alia, that there was insufficient evidence
    to support his conviction. The defendant allegedly had offered to pay
    Z, who formerly had been employed by the defendant, to kill F, but
    when Z responded that he could not do it, the defendant asked him to
    find someone who would kill F. Z then asked a friend, M, to kill F or
    to find someone who would do so. M, a police informant, contacted the
    police, who arranged a meeting between Z and a police officer who
    posed as the hit man. During the meeting, Z provided the officer with
    information about F and offered to pay the officer money to kill him.
    Held:
1. The evidence was sufficient to support the defendant’s conviction of
    conspiracy to commit murder, as the defendant’s offer to pay Z to kill
    F was sufficient to prove the defendant’s intent to enter into an
    agreement with Z to have F killed; the defendant’s conduct in the months
    that followed that offer, which included hundreds of phone calls made
    by the defendant to Z asking Z to follow his wife and whether Z had
    found someone to kill F, was corroborative of the defendant’s intent to
    have F killed, and the jury reasonably could have concluded that the
    defendant and Z knew who F was, even if they did not know his name,
    as the evidence proved that the defendant had directed Z to F’s house,
    and that Z had seen F numerous times at various locations kissing and
    hugging the defendant’s wife.
2. There was sufficient evidence to support the defendant’s conviction of
    attempt to commit murder; on the basis of the defendant’s offer to pay
    Z to kill F, and his subsequent request that Z find someone else to kill
    F when Z stated that he could not do it, the jury reasonably could have
    inferred that the defendant intended to cause F’s death, given the nature
    and frequency of the defendant’s communications with Z, it was reason-
    able to infer that the defendant had solicited, requested, commanded,
    importuned or intentionally aided Z to engage in an attempt to murder
    F, and Z, by soliciting and ultimately hiring the police officer to kill F,
    took substantial steps in a course of conduct that was planned to culmi-
    nate in F’s murder.
3. The defendant could not prevail on his claim that the state had failed to
    prove the charges against him as they were set forth in the long form
    information because he was not charged as an accessory in the attempt
    count and the state did not prove that he engaged in any criminal conduct
    during the relevant time period; the fact that the defendant was not
    formally charged as an accessory did not preclude his conviction as
    such and, thus, there was no merit to the defendant’s challenge to his
    conviction of attempt to commit murder as an accessory on the ground
    that he was not charged as an accessory, and the defendant’s claim that
    there was no evidence that he had engaged in any criminal conduct on
    the dates alleged in the information was unavailing, as the dates set
    forth in the information clearly related to the period of time during
    which Z was actively seeking an individual to kill F, as requested by
    the defendant, the conduct of Z, a coconspirator, on those dates was
    sufficient to support the guilty verdict on those charges, and the defen-
    dant did not argue that he was prejudiced by the inclusion of the dates
    in the information or that substantial injustice was done to him because
    of the language of the information.
      Argued October 24, 2017—officially released February 6, 2018

                             Procedural History

   Substitute information charging the defendant with
the crimes of conspiracy to commit murder and attempt
to commit murder, brought to the Superior Court in
the judicial district of Stamford-Norwalk and tried to
the jury before Hon. Richard F. Comerford, Jr., judge
trial referee; verdict and judgment of guilty, from which
the defendant appealed to this court. Affirmed.
  A. Paul Spinella, for the appellant (defendant).
   James M. Ralls, assistant state’s attorney, with
whom, on the brief, were David I. Cohen, former state’s
attorney, and James M. Bernardi, supervisory assistant
state’s attorney, for the appellee (state).
                          Opinion

   SHELDON, J. The defendant, Miguel Juarez, appeals
from the judgment of conviction, rendered after a jury
trial, of conspiracy to commit murder in violation of
General Statutes §§ 53a-48 and 53a-54a, and attempt to
commit murder in violation of General Statutes §§ 53a-
49 and 53a-54a. On appeal, the defendant claims that
(1) the evidence adduced at trial was insufficient to
support his conviction of either charge, and (2) the state
failed to prove the charges of which he was convicted
as they were set forth in its long form information. We
affirm the judgment of the trial court.
  The jury was presented with evidence of the following
facts on which it could have based its verdict. In Decem-
ber, 2009, German Zecena approached the defendant
and asked to borrow $300 from him because he was
unemployed and his mother was sick. Zecena had
worked for the defendant’s landscaping company for
two seasons prior to that date. The defendant gave
Zecena the $300 that he asked for, and he asked Zecena
to follow his wife ‘‘to see who she was seeing and if
she was with a boyfriend or not.’’ The defendant told
Zecena that ‘‘he knew or he kind of knew that [his wife]
had a boyfriend and, if that in fact was the case, then
he was going to get a divorce.’’ The defendant asked
Zecena to go to the lower part of the Stamford Mall
parking lot to see if the defendant’s wife’s car was there,
and if she was there, to see if anybody was with her.
   Thereafter, Zecena observed the defendant’s wife at
the mall ‘‘three or four times with the same person.’’
Zecena witnessed the defendant’s wife and that man,
later identified as William Forte, kissing.1 When Zecena
told the defendant that he had witnessed his wife kissing
another man at the mall, the defendant became upset
and called his wife various names, using ‘‘curse words.’’
Thereafter, in addition to sending Zecena to the mall
to look for his wife, the defendant asked Zecena to
drive by Forte’s house, which was located in Greenwich,
to see if his wife was there. When Zecena drove by
Forte’s house, he saw Forte sitting beside the defen-
dant’s wife on the stairs outside of the house. Zecena
observed the couple talking, hugging and kissing. The
defendant also instructed Zecena to look for his wife
around the area of exit five on Interstate 95. At that
location, Zecena saw the defendant’s wife and Forte
inside a car, talking, hugging and kissing. Zecena subse-
quently followed the defendant’s wife, at the defen-
dant’s direction, five or six more times.
  Zecena’s relationship with the defendant continued
into the spring of 2010, when Zecena started working
for another landscaping company. In that time frame, at
the defendant’s request, Zecena would drive by Forte’s
house two or three times each week to see if the defen-
dant’s wife was there. Between February 22, 2010, and
June 19, 2010, the defendant called Zecena, on average,
ten to fifteen times each day. Zecena did not answer
most of those calls, but when he did speak to the defen-
dant, ‘‘[the defendant] always asked . . . if [Zecena
had] seen his wife, if [Zecena] had passed by the house
where his wife’s boyfriend lived.’’
   At one point in the spring of 2010, Zecena met the
defendant at a stone yard on Larkin Street in Stamford.
In that meeting, after Zecena told the defendant that
he had seen his wife with Forte, the defendant told
Zecena that he would give him $5000 to kill Forte. When
Zecena responded by telling the defendant that he did
not have ‘‘sufficient courage’’ to kill Forte, the defen-
dant asked Zecena to find someone else to kill Forte.
Zecena agreed to find someone to kill Forte, although
he testified that he ‘‘was going to ask [the defendant]
for an additional $1000 . . . so that [he] could keep
$500 for [him]self and then $500 for the other person
that [he] was going to ask to find someone to do that
job.’’ The defendant thereafter called Zecena three or
four times to receive updates as to Zecena’s efforts to
find someone to kill Forte.
   On June 10, 2010, Zecena approached Luis Miranda,
whom Zecena had known for several years through
Miranda’s work as a bouncer at a bar in Stamford.
Zecena asked Miranda if he knew someone who would
kill Forte, and he offered Miranda $5000 if he would
kill Forte, or $500 if he would find someone else to do
it. On or about June 17, 2010, Miranda called Zecena
and told him that he had found someone to ‘‘do that
job.’’ Miranda set up a meeting between Zecena and
the ‘‘hit man’’ for June 19, 2010. Zecena called the defen-
dant and told him that he had found someone to kill
Forte, to which the defendant responded, ‘‘[t]hat[’s]
very well . . . go speak with that person.’’ Zecena told
the defendant that he ‘‘was going to interview . . . that
guy’’ himself.2
   Miranda was a police informant who regularly dealt
with Stamford Police Officer Raphael Barquero.
Miranda contacted Barquero to report the substance of
his June 10, 2010 conversation with Zecena. Barquero
told Miranda to try to get additional information from
Zecena. To that end, Miranda called Zecena on or about
June 14, 2010. Miranda testified that when Zecena had
confirmed to him that he wanted to ‘‘go forward and
talk to someone who would kill someone for him,’’
Miranda told Zecena, at Barquero’s instruction, that he
would find someone to kill Forte. Barquero told
Miranda that he would find another officer to pretend
to be ‘‘a contract killer.’’
   On June 19, 2010, at about 4:30 or 5:30 p.m., Miranda
called Zecena. Zecena told Miranda to ‘‘meet [off] exit
five in front of CVS’’ in a shopping center in Greenwich.
After that call, both Miranda and Detective Frederick
Quesada of the Greenwich Police Department, the offi-
cer who would pretend to be the ‘‘contract killer,’’ trav-
elled to the location specified by Zecena. Upon arriving
at the CVS parking lot, Miranda exited his car and
looked around for Zecena. When he saw Zecena, he
introduced Zecena to Quesada as the man who was
‘‘going to do the job.’’
   Upon meeting, Zecena and Quesada decided to talk
in Quesada’s car. Zecena ‘‘asked [Quesada] if he could
kill a person.’’ Zecena told Quesada that he wanted him
to kill Forte because Forte owed him a lot of money.3
Quesada agreed to kill Forte. Zecena told Quesada that
Forte lived ‘‘right around the corner’’ from where they
were talking in the CVS parking lot and suggested that
they drive to Forte’s house. Quesada agreed and Zecena
directed him to Forte’s house, pointing out both his
house and his car, a blue Volvo. Zecena told Quesada
that, although Forte lived alone, he had frequently
observed a ninety year old woman at Forte’s house,
whom he presumed to be Forte’s mother. Zecena
described Forte to Quesada as tall, bald and chubby.
Zecena told Quesada that Forte did not leave his house
often because he is ‘‘getting up in years.’’ After driving
through Forte’s neighborhood, Zecena and Quesada
stopped at a liquor store to buy some beer, which they
drank while they talked. Throughout the course of their
discussions, Zecena repeatedly told Quesada that he
would like to know when Quesada intended to do the
job because he wanted to be sure to have the money
ready to pay Quesada when the job was done. Quesada
indicated that he would do it either that night or the
next night. During his meeting with Quesada, Zecena
called the defendant. The defendant told Zecena that
he was in a meeting and thus could not talk to him,
but that he would call him back in thirty minutes. When
Quesada and Zecena returned to the CVS parking lot,
Quesada asked Zecena if he had ‘‘something [he] could
use’’ to kill Forte. Zecena gave him a knife that he
carried in his truck for work. Zecena also gave Quesada
$80, with the promise of another $420 in ‘‘half an hour,
an hour.’’ Zecena told Quesada that he would call him
when he got the $420, and Quesada stated that he would
remain in the area to wait for his call and also to watch
Forte’s house. Zecena left the CVS parking lot to go
home, but he was pulled over and arrested.
  Following an investigation, the defendant also was
arrested and charged with conspiracy to commit mur-
der and attempt to commit murder. The defendant was
convicted of both charges, after a jury trial, and the
court thereafter imposed a total effective sentence of
twenty years incarceration, execution suspended after
eight years, and five years probation. This appeal
followed.
                            I
  The defendant first challenges the sufficiency of the
evidence presented at trial to sustain his conviction.
We begin by recognizing that ‘‘[a] defendant who asserts
an insufficiency of the evidence claim bears an arduous
burden.’’ (Internal quotation marks omitted.) State v.
Leandry, 161 Conn. App. 379, 383, 127 A.3d 1115, cert.
denied, 320 Conn. 912, 128 A.3d 955 (2015). ‘‘As to the
standard of review for this claim, this court applies a
two part test. We first review the evidence presented
at the trial, construing it in the light most favorable to
sustaining the verdict. . . . [Second, we] . . . deter-
mine whether the jury could have reasonably con-
cluded, upon the facts established and the inferences
reasonably drawn therefrom, that the cumulative effect
of the evidence established guilt beyond a reasonable
doubt. . . . In this process of review, it does not dimin-
ish the probative force of the evidence that it consists,
in whole or in part, of evidence that is circumstantial
rather than direct. . . . The issue is whether the cumu-
lative effect of the evidence was sufficient to justify the
verdict of guilty beyond a reasonable doubt. . . .
   ‘‘The law relevant to an insufficiency of the evidence
claim teaches that the jury must find every element
proven beyond a reasonable doubt in order to find the
defendant guilty of the charged offense, [but] each of
the basic and inferred facts underlying those conclu-
sions need not be proved beyond a reasonable doubt.
. . . If it is reasonable and logical for the jury to con-
clude that a basic fact or an inferred fact is true, the
jury is permitted to consider the fact proven and may
consider it in combination with other proven facts in
determining whether the cumulative effect of all the
evidence proves the defendant guilty of all the elements
of the crime charged beyond a reasonable doubt. . . .
We, however, are mindful that [w]e do not sit as a
[seventh] juror who may cast a vote against the verdict
based upon our feeling that some doubt of guilt is shown
by the cold printed record. . . . Rather, we must defer
to the jury’s assessment of the credibility of the wit-
nesses based on its firsthand observation of their con-
duct, demeanor and attitude.’’ (Citations omitted;
internal quotation marks omitted.) State v. Daniel B.,
164 Conn. App. 318, 325–26, 137 A.3d 837, cert. granted
on other grounds, 323 Conn. 910, 149 A.3d 495 (2016).
With these principles in mind, we turn to the defendant’s
claims of insufficiency.
                            A
   The defendant claims that the evidence adduced at
trial was insufficient to sustain his conviction of con-
spiracy to commit murder. Specifically, the defendant
claims that the only evidence offered by the state of
an agreement between him and Zecena was his initial
offer to pay Zecena $5000 to kill Forte, and that that
statement was ‘‘simply talk in the air, with no evidence
of any discussion [of] who the victim was, and any
details about how his murder would occur.’’4 We are
not persuaded.
   ‘‘To prove the crime of conspiracy, in violation of
§ 53a-48, the state must establish beyond a reasonable
doubt that an agreement existed between two or more
persons to engage in conduct constituting a crime and
that subsequent to the agreement one of the conspira-
tors performed an overt act in furtherance of the con-
spiracy. . . . The state must also show intent on the
part of the accused that conduct constituting a crime
be performed. . . . Here the crime underlying the con-
spiracy is murder. Intent to cause the death of a person
is an element of the crime [of murder] and must be
proved beyond a reasonable doubt. . . . Intent may,
however, be inferred from conduct . . . and from the
cumulative effect of the circumstantial evidence and
the rational inferences drawn therefrom. . . .
   ‘‘The existence of a formal agreement between par-
ties need not be proved. It is sufficient to show that
they are knowingly engaged in a mutual plan to do a
forbidden act. . . . Because of the secret nature of a
conspiracy, a conviction is usually based on circumstan-
tial evidence. . . . The state need not prove that the
defendant and a coconspirator shook hands, whispered
in each other’s ear, signed papers, or used any magic
words such as we have an agreement. . . . . Rather,
[t]he requisite agreement or confederation may be
inferred from proof of the separate acts of the individu-
als accused as coconspirators and from the circum-
stances surrounding the commission of these acts. . . .
Further, [c]onspiracy can seldom be proved by direct
evidence. It may be inferred from the activities of the
accused persons. . . .
  ‘‘[T]he size of a defendant’s role does not determine
whether that person may be convicted of conspiracy
charges. Rather, what is important is whether the defen-
dant willfully participated in the activities of the con-
spiracy with knowledge of its illegal ends. . . .
Participation in a single act in furtherance of the con-
spiracy is enough to sustain a finding of knowing partici-
pation.’’ (Citations omitted; internal quotation marks
omitted.) State v. Balbuena, 168 Conn. App. 194, 200–
201, 144 A.3d 540, cert. denied, 323 Conn. 936, 151 A.3d
384 (2016).
  Here, the defendant’s claim that his offer to Zecena
of $5000 to kill Forte was ‘‘simply talk in the air’’ is
belied by the record. Zecena’s testimony that the defen-
dant made that offer to him is sufficient to prove the
defendant’s intent to enter into an agreement with Zec-
ena to have Forte killed. The defendant’s conduct in
the months that followed that initial statement—the
hundreds of phone calls that he made to Zecena asking
him to follow his wife and to ascertain whether he had
found someone to kill Forte—was corroborative of his
intent to have Forte killed.
  We also reject the defendant’s claim that the state
failed to prove that he intended to enter into a conspira-
torial agreement with Zecena to kill Forte because the
defendant ‘‘had no idea who the intended victim was
. . . .’’ Although neither the defendant nor Zecena knew
Forte’s name until Zecena was arrested, the evidence
adduced at trial proved that the defendant directed
Zecena to Forte’s house, that Zecena had seen the defen-
dant’s wife at Forte’s house, and that Zecena had seen
Forte numerous times at various locations kissing and
hugging the defendant’s wife.
   On the basis of the foregoing, the jury reasonably
could have concluded that the defendant intended to
enter into an agreement with Zecena to kill his wife’s
boyfriend, and that he and Zecena knew who her boy-
friend was, even if they did not know his name. We
thus conclude that the evidence adduced at trial was
sufficient to support the jury’s guilty verdict on the
charge of conspiracy to commit murder.
                             B
   The defendant also claims that the evidence was
insufficient to sustain his conviction of attempt to com-
mit murder. Specifically, the defendant claims that the
evidence was insufficient to prove that he had intended
to cause Forte’s death or had engaged in any conduct
that could be construed as a substantial step in a course
of conduct planned to culminate in the murder of Forte.
We disagree.
   Section 53a-54a (a) defines murder, in relevant part,
as follows: ‘‘A person is guilty of murder when, with
intent to cause the death of another person, he causes
the death of such person or of a third person . . . .’’
Section 53a-49 (a) defines criminal attempt, in relevant
part, as follows: ‘‘A person is guilty of an attempt to
commit a crime if, acting with the kind of mental state
required for commission of the crime, he . . . (2) inten-
tionally does . . . anything which, under the circum-
stances as he believes them to be, is an act . . .
constituting a substantial step in a course of conduct
planned to culminate in his commission of the crime.’’
Section 53a-49 (b) provides in relevant part: ‘‘Conduct
shall not be held to constitute a substantial step . . .
unless it is strongly corroborative of the actor’s criminal
purpose. . . .’’5
   ‘‘[T]he standard for the substantial step element of
criminal attempt focuse[s] on what the actor has already
done and not what remains to be done. . . . The sub-
stantial step must be at least the start of a line of conduct
which will lead naturally to the commission of a crime.
. . . What constitutes a substantial step in any given
case is a question of fact. . . . [T]he ultimate measure
of the sufficiency of the defendant’s conduct to consti-
tute a substantial step in a course of conduct planned
to culminate in the commission of [a crime] is not, to
reiterate, how close in time or place or final execution
his proven conduct came to the consummation of that
crime, but whether such conduct, if at least the start
of a line of conduct leading naturally to the commission
of the crime, strongly corroborated his alleged criminal
purpose.’’ (Internal quotation marks omitted.) State v.
Daniel B., supra, 164 Conn. App. 331.
   In this case, the jury was instructed that the defendant
could be found guilty of attempt to commit murder as
an accessory. ‘‘[Section] 53a-8 (a) provides: A person,
acting with the mental state required for commission
of an offense, who solicits, requests, commands, impor-
tunes or intentionally aids another person to engage in
conduct which constitutes an offense shall be criminally
liable for such conduct and may be prosecuted and
punished as if he were the principal offender. . . . To
convict a defendant of a crime on the theory of accesso-
rial liability under this statute, the state must prove
both that a person other than the defendant acting as
a principal offender, committed each essential element
of that crime, and that the defendant, acting with the
mental state required for the commission of that crime,
solicited, requested, commanded, importuned or inten-
tionally aided the principal offender to engage in the
conduct constituting that crime. Since under our law
both principals and accessories are treated as principals
. . . if the evidence, taken in the light most favorable
to sustaining the verdict, establishes that [the defen-
dant] . . . did some act which . . . directly or indi-
rectly counseled or procured any persons to commit
the offenses or do any act forming a part thereof, then
the [conviction] must stand.’’ (Citation omitted; internal
quotation marks omitted.) State v. Raynor, 175 Conn.
App. 409, 426–27, 167 A.3d 1076, cert. granted on other
grounds, 327 Conn. 969,          A.3d      (2017). Thus, in
this case, to prove the defendant guilty of violating
§§ 53a-49 and 53a-54a, the state had to prove beyond a
reasonable doubt that the defendant or Zecena, with
the intent to cause the death of Forte, committed an act
that was a substantial step aimed at achieving his death.
   Here, on the basis of the defendant’s offer to Zecena
of $5000 to kill Forte, and his subsequent request that
Zecena find someone else to kill Forte when Zecena
stated that he did not have the courage to kill Forte
himself, the jury reasonably could have inferred that
the defendant intended to cause Forte’s death. In addi-
tion to that initial meeting between the defendant and
Zecena, the jury also heard that the defendant repeat-
edly asked Zecena to follow his wife and directed Zec-
ena to various locations where he suspected Zecena
might find his wife with Forte, including Forte’s home
in Greenwich. The defendant called Zecena hundreds
of times in the early months of 2010 to ask Zecena if
he had followed his wife, if he had seen his wife with
Forte, and if he had found anyone to kill Forte. Zecena
also testified that he called the defendant when Miranda
informed him that he had found a hit man and that the
defendant responded, ‘‘very well . . . .’’ Given the
nature and frequency of his communications with Zec-
ena, it is reasonable to infer that the defendant ‘‘solic-
ited, requested, commanded, importuned or
intentionally aided Zecena’’ to engage in the attempt to
murder Forte. Moreover, by soliciting and ultimately
hiring Quesada to kill Forte, Zecena took substantial
steps in a course of conduct planned to culminate in
the murder of Forte.6 We thus conclude that the evi-
dence was sufficient to sustain the defendant’s convic-
tion of attempt to commit murder.
                            II
  The defendant finally claims that the state did not
prove that he committed the offenses of which he was
convicted in substantially the manner described in the
information. Specifically, the defendant argues that the
state failed to charge him with attempt to commit mur-
der as an accessory, that the information pointed only
to the dates of May and June, 2010, and that it was not
proven that he had engaged in any criminal conduct
during that time period. We reject the defendant’s
claims.
   ‘‘[G]enerally speaking, the state is limited to proving
that the defendant has committed the offense in sub-
stantially the manner described in the information. . . .
Despite this general principle, however, both this court
and our Supreme Court have made clear that [t]he inclu-
sion in the state’s pleading of additional details concern-
ing the offense does not make such allegations essential
elements of the crime, upon which the jury must be
instructed. . . . Our case law makes clear that the
requirement that the state be limited to proving an
offense in substantially the manner described in the
information is meant to assure that the defendant is
provided with sufficient notice of the crimes against
which he must defend. As long as this notice require-
ment is satisfied, however, the inclusion of additional
details in the charge does not place on the state the
obligation to prove more than the essential elements
of the crime.’’ (Emphasis omitted; internal quotation
marks omitted.) State v. Vere C., 152 Conn. App. 486,
527, 98 A.3d 884, cert. denied, 314 Conn. 944, 102 A.3d
1116 (2014).
  ‘‘[A] defendant can gain nothing from [the claim that
the pleadings are insufficient] without showing that he
was in fact prejudiced in his defense on the merits and
that substantial injustice was done to him because of
the language of the information. . . . To establish prej-
udice, the defendant must show that the information
was necessary to his defense, and not merely that the
preparation of his defense was made more burdensome
or difficult by the failure to provide the information.’’
(Emphasis omitted; internal quotation marks omitted.)
State v. Caballero, 172 Conn. App. 556, 566, 160 A.3d
1103, cert. denied, 326 Conn. 903, 162 A.3d 725 (2017).
  Although the state did not specifically charge the
defendant in the long form information as an accessory
to the crime of attempt to commit murder, it is well
established that ‘‘a defendant may be convicted as an
accessory even though he was charged only as a princi-
pal as long as the evidence presented at trial is sufficient
to establish accessorial conduct.’’ (Internal quotation
marks omitted.) State v. James, 247 Conn. 662, 679, 725
A.2d 316 (1999); see State v. Vasquez, 68 Conn. App.
194, 215, 792 A.2d 856 (2002) (defendant charged with
crime is on notice that he may be convicted as accessory
to that crime). ‘‘Therefore, the fact that the defendant
was not formally charged as an accessory does not
preclude his being convicted as such . . . and a defen-
dant who is charged with an offense should be on notice
that he may be convicted as an accessory.’’ (Internal
quotation marks omitted.) State v. VanDeusen, 160
Conn. App. 815, 848–49, 126 A.3d 604, cert. denied,
320 Conn. 903, 127 A.3d 187 (2015). The defendant’s
challenge to his conviction of attempt to commit murder
as an accessory on the ground that he was not charged
as an accessory is thus without merit.
   We also reject the defendant’s claim that the evidence
adduced at trial was insufficient to prove his guilt of
either of the charges of which he was convicted in
substantially the manner described in the information
because there was no evidence that he engaged in any
criminal conduct on the dates alleged in the informa-
tion. The defendant’s claim in this regard fails for two
reasons. First, the dates set forth in the information—
‘‘the months of May and June’’ on the conspiracy charge,
and June 19, 2010, on the attempt charge—clearly relate
to the period of time during which Zecena was actively
seeking an individual to kill Forte, as requested by the
defendant. The conduct of Zecena on those dates, as a
coconspirator and the principal on the attempted mur-
der charge, was sufficient to support the guilty verdict
on those charges. Moreover, the defendant has not
argued that he has been prejudiced by the inclusion of
the dates in the information or that ‘‘substantial injus-
tice was done to him because of the language of the
information.’’ (Internal quotation marks omitted.) State
v. Caballero, supra, 172 Conn. App. 566. At trial, the
defendant steadfastly denied any knowledge or involve-
ment in a conspiracy or attempt to murder Forte. The
defendant has not demonstrated, or even claimed, that
the dates included in the information thwarted the prep-
aration of that defense.
  On the basis of the foregoing, the defendant’s claim
that the state failed to prove his guilt in substantially
the same manner in which he was charged in the state’s
information is without merit.
     The judgment is affirmed.
     In this opinion the other judges concurred.
 1
     Neither Zecena nor the defendant knew Forte’s name until they were
arrested.
   2
     Zecena testified that at no time did the defendant tell him that he had
changed his mind and no longer wanted Zecena to find someone to kill Forte.
   3
     Zecena testified at trial that this was a lie.
   4
     The defendant also claims that the evidence was insufficient because
Zecena was the only one who testified that the defendant made that state-
ment and he was not a credible witness. It is axiomatic that a challenge to
the credibility of a witness is not a valid ground on which to base a claim
of evidentiary insufficiency.
   It is noteworthy that the defendant testified on his own behalf and that
the jury thus had the opportunity to assess his credibility as well as Zecena’s.
   5
     General Statutes § 53a-49 (b) also provides: ‘‘Without negating the suffi-
ciency of other conduct, the following, if strongly corroborative of the actor’s
criminal purpose, shall not be held insufficient as a matter of law: (1) Lying
in wait, searching for or following the contemplated victim of the crime;
(2) enticing or seeking to entice the contemplated victim of the crime to
go to the place contemplated for its commission; (3) reconnoitering the
place contemplated for the commission of the crime; (4) unlawful entry of
a structure, vehicle or enclosure in which it is contemplated that the crime
will be committed; (5) possession of materials to be employed in the commis-
sion of the crime, which are specially designed for such unlawful use or
which can serve no lawful purpose of the actor under the circumstances;
(6) possession, collection or fabrication of materials to be employed in
the commission of the crime, at or near the place contemplated for its
commission, where such possession, collection or fabrication serves no
lawful purpose of the actor under the circumstances; (7) soliciting an inno-
cent agent to engage in conduct constituting an element of the crime.’’
   The defendant’s offer to give Zecena $5000 to kill Forte, followed by his
request that Zecena find someone who would kill Forte, would have been
sufficient to constitute a substantial step in a course of conduct planned
to culminate in the murder of Forte pursuant to § 53a-49 (b) (7). The state,
however, did not rely on the defendant’s offer to Zecena as the substantial
step required to prove his guilt.
   6
     The fact that Zecena paid Quesada only $80 does not undermine our
conclusion. See State v. Servello, 59 Conn. App. 362, 373, 757 A.2d 36, cert.
denied, 254 Conn. 940, 761 A.2d 764 (2000). ‘‘To constitute a substantial
step, however, consummation of [paying the hit man] is not required. Any
other interpretation would impose a requirement of a more stringent stan-
dard of proof for attempt than is provided by § 53a-49.’’ Id., 375.